Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, each of the plurality of rib blocks includes exactly one rib block common to both the first and second sets of adjacent ribs recited in claims 1, 17 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200, 210, 220, 110, 210a, 210b, 220a, 220b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: The specification describes 130 as a cooling hole.  The drawings show this element as a squiggle between the rib blocks in figure 5.  It is not clear if this is meant to indicate the space between the rib blocks 120 above the rib 110 or a hole through the rib (similar to the through hole 1253 shown in figure 4). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 18 and 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites “the first and second passage distances vary in the axial direction” and base claim 1 recites “a second passage distance less than the first passage distance”.  Figure 7 shows that each axially extending conduit has a passage width that varies as it extends along the conduit and figures 5 and 6 show each axially extending conduit is defined by a single passage with a single passage width, and alternating between passages with wider and narrower widths.  Figures 5-7 are described as being 
Claims dependent thereon are rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cooling hole” in claims 1, 13 and 17 is used by the claim to mean a space between rib blocks, while the accepted meaning is “an opening through something.” The term is indefinite because the specification does not clearly redefine the term.

Claims dependent thereon are rejected for the same reasons.
Allowable Subject Matter
Claims 1-9, 13 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest pieces of prior art are Moeller (US 6,018,950), Beeck et al. (US 2002/0005274), Tiemann (US 2004/0074239), Yu et al. (US 2007/0131396), Gage et al. (US 2010/0119372), Narcus et al. (US 2012/0247111) and Cunha et al. (US 2016/0102861).  Moeller and Gage each teach a double-walled annular duct with ribs interspaced by cooling holes, but no rib blocks on the ribs and even spacing between the ribs.  Beeck, Tiemann, Yu, Narcus and Cunha each teach ribs with blocks, but the blocks, but there is even spacing between the ribs.  A person having ordinary skill in the art would not be motivated to modify these references include the rib blocks on the rib itself with cooling holes between the rib blocks and have passages between the ribs which are different widths.
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, a double-walled annular duct with a plurality of ribs, each of the ribs having a plurality of rib blocks interspaced by cooling holes in the axial direction arranged as described by claims 1 and 17.

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 
On pages 11-14 Applicant argues against the objection to the drawings.  Applicant includes an annotated figure 7.  The claim limitation at issue is “wherein each of the plurality of rib blocks includes exactly one rib block common to both the first and second sets of adjacent ribs” in claims 1, 13 and 17.  These claims further require “a plurality of first passages spaced circumferentially about the liner, each of the plurality of first passages defined by a respective first set of adjacent ribs separated by a first passage distance, and a plurality of second passages spaced circumferentially about the liner, each of the plurality of second passages defined by a respective second set of adjacent ribs separated by a second passage distance less than the first passage distance”. In the annotated figure 7 below, taking just one of the axially extending conduits as an example shown by the two arrows, the conduit has a second passage at the upstream end with a second passage distance L2 and a first passage at the downstream end with a first passage distance L1, both being defined by the same two adjacent ribs, so the first set of adjacent ribs is the same as the second set of adjacent ribs.  Therefore all of the rib blocks on the two ribs which define the first and second passage are common to both the first and second sets of adjacent ribs.

    PNG
    media_image1.png
    539
    605
    media_image1.png
    Greyscale

On page 15, Applicant argues against the objection to the specification.  The argument on page 15 makes it clear that the “cooling hole” is a space above the rib between two adjacent rib blocks; however, the amendment to the specification states “cooling holes 130 formed between the blocks 120 so as to pass air through the rib 100 when the flow sleeve 1270 is assembled to surround the transition piece 1260 and the liner 1250”.  The amendment describes the cooling holes 130 as passing air through the rib, when the argument states that the air flows above the rib between the rib blocks.  The Examiner recommends using the language from the arguments 
On page 15, Applicant argues against the 112(a) rejection of claims 5-6, 18 and 20.  If using the embodiment shown and described in the argument against the drawing objections above, figure 7 does not show “the first and second passage distances vary in the axial direction”.  In the annotated figure 7 above, and as described in the arguments, figure 7 shows a series of conduits, where each conduit has a portion that is a first passage with a first passage distance L1 (on the downstream end for the example conduit in the annotated figure) and a portion that is a second passage with a second passage distance L2 (on the upstream end for the example conduit in the annotated figure).  Each passage does not vary in width as the first and second passages are defined by the first and second passage widths in the respective base claims, but the conduit itself varies as it transitions between the second passage with the second passage width to the first passage with the first passage width as the conduit extends axially.
On page 16, Applicant argues against the 112(b) rejection of claims 5-6, 18 and 20 with the same rationale used in response to the drawing objections.  This is also found persuasive.  As described above in the embodiment shown in figure 7, the first and second sets of adjacent ribs are the same and thus share all the same rib blocks and in the embodiments shown in figures 5 and 6, the first and second passages are circumferentially alternating and each share one rib of the sets of adjacent ribs with the adjacent passage, and thus share all the rib blocks on that shared rib.  It is still unclear how only “exactly one” rib block is shared in either embodiment. 
Examiner’s Note
An interview with the Examiner may expedite prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741